Citation Nr: 1708169	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-03 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased initial rating for left knee patellofemoral pain syndrome (hereinafter, "left knee disability"), rated as noncompensable prior to November 25, 2014, and as 10 percent disabling from that date.

2. Entitlement to an increased initial rating for right knee patellofemoral pain syndrome (hereinafter, "right knee disability"), rated as noncompensable prior to November 25, 2014, and as 10 percent disabling from that date.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother

ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to August 2009.  His awards include the Air Force Outstanding Unit Award with 1 Oak Leaf Cluster, National Defense Service Medal, and the Global War on Terrorism Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted service connection for the left and right knee disabilities and assigned noncompensable ratings effective August 12, 2009.  The Veteran appealed the initial disability ratings assigned.

A December 2014 rating decision granted 10 percent ratings for the left and right knee disabilities effective from November 25, 2014.  However, as those increases do not represent a total grant of the benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issues of entitlement to ratings in excess of 10 percent for the left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's left knee disability has been manifested by subjective reports of pain with use.  

2. For the entire period on appeal, the Veteran's right knee disability has been manifested by subjective reports of pain with use.  


CONCLUSIONS OF LAW

1. From August 12, 2009 to November 24, 2014, the criteria for a rating of 10 percent for the Veteran's left knee disability have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5260 (2016).

2. From August 12, 2009 to November 24, 2014, the criteria for a rating of 10 percent for the Veteran's right knee disability have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be discussed in the remand portion of this decision, the Board finds that an additional VA examination is needed prior to the final adjudication of this case because the current VA examinations of record do not include the range of motion testing results required by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), and because an opinion is needed concerning the effects of the Veteran's medication use on his liver function.  Therefore, the claims are being remanded for an additional examination and opinion.  However, because the evidence of record supports 10 percent ratings for the left and right knee disabilities prior to November 25, 2014, the Board finds that it is beneficial to the Veteran to grant those higher ratings in this decision, and remand the issues of entitlement to ratings higher than 10 percent for additional examinations.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,   or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful . . . joints due to healed injury as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  The provisions of 38 C.F.R.    § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Concerning both claims, the Board finds that the Veteran has credibly reported left and right knee pain throughout the appeal period.  In a July 2010 statement, the Veteran stated that he has had knee pain since separating from service, preventing him from squatting without pain or walking for long periods of time without swelling.  He also noted that he was denied entry into the National Guard due to his knee injuries.  During his September 2010 VA examination he reported right knee pain existing for three years with flare-ups occurring twice per day lasting for one hour, causing trouble with running, walking, and ascending and descending stairs.  The examiner diagnosed bilateral knee patellofemoral pain syndrome.  The Veteran also reported experiencing knee pain in his May 2011 notice of disagreement, and during VA treatment in May 2011, January 2013 and December 2013.  The Veteran and his mother testified similarly, stating that during a softball game shortly after the Veteran's separation from service he was unable to run or stand after squatting.  
The Veteran's father also submitted a statement averring that the Veteran has had knee pain and cracking since service.

Given the credible reports of painful motion, the Board finds that 10 percent ratings for the left and right knee disabilities are warranted prior to November 25, 2014.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5260; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).   

In summary, the Board finds that the criteria for 10 percent ratings for the left and right knee disabilities prior to November 25, 2014 have been met.  Entitlement to ratings in excess of 10 percent are being remanded as discussed below




ORDER

From August 12, 2009 to November 24, 2014, a rating of 10 percent for the left knee disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

From August 12, 2009 to November 24, 2014, a rating of 10 percent for the right knee disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 


REMAND

As previously noted, the Board finds that the VA knee examinations of record are inadequate because they do not include the range of motion testing results required by the Court in Correia, 28 Vet. App. at 158.  Specifically, although range of motion testing was performed for each condition, the examiner did not indicate whether range of motion testing was conducted in active motion, passive motion, weight-bearing and nonweight-bearing.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that new VA examinations are required.  The examiner should also render a retrospective opinion on the measurements required by Correia.  

Additionally, the Veteran testified that he has developed liver damage and stomach pain from using pain medication to treat his knee disabilities.  In the examination report, the examiner should discuss any impairments caused by the Veteran's use of pain medication, to include liver damage.

Additionally, updated VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from December 2014 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his                   service-connected left and right knee disabilities.

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since August 2009) of the left and right knees in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

The examiner should also identify and describe the effects of the Veteran's use of medication, including Tylenol, Aspirin, and Vicodin, used to treat the Veteran's knee disabilities.  The examiner should note that the Veteran has described experiencing liver problems and stomach pain as a result of using the medication.

Finally, the examiner should provide opinion as to the extent that the Veteran's service-connected left and right knee disabilities have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected left and right knee disabilities on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.
 
A rationale for all opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


